DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 11/03/2019.
	
Information Disclosure Statement
IDS submitted on 11/03/2019, 08/26/2020 have been considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
provide a basis for declarative mapping based on a uniform resource locator of an origin of the first data structure” in lines 3-5.  The limitation is unclear. 
First, which component provides a basic for declarative mapping, a selected profile, or a plurality of profiles.  
Second, it is unclear which is based on the uniform resource locator, “provide”…”based on a uniform resource locator”, or “declarative mapping based on a uniform resource locator”. 
Third, the limitation “a uniform resource locator of an origin of the first data structure” follows by limitation the first data structure received from a remote service (in line 2).  It is unclear the remote service is the origin the first data structure.  Reviewing applicant specification, para.[0031]-[0032], the origin could be the source of the data structure, and the remote service provides the data structure, so the origin of the first data structure and the remote service could be the same.  If they are the same component.  It is recommended to used the same word/phrase to refer to the same component to reduce the complication and make the limitations clear.
Claim 21 recites limitation “loading a new profile from outside of a Web portal, wherein the Web portal comprises a profile inheritance analyzer adapted for analyzing the new profile loadable from outside the portal for a reuse of already defined declarative mapping, from the new profile, on the selected profile which already is stored in a profile provider registry or a profile handler repository” in lines 6-9.  The limitation “loading a new profile from outside of a Web portal, wherein the Web portal 
Claims 26 and 31 recite limitation similar to limitations of claim 21 and are rejected for the same reason.
Claim 24 recites “mapping a data field of the first data structure to an Xpath statement which points to a location within the intermediate data structure” in lines 1-3.  However, claim 1 discloses the mapping information items of the first data structure to the information items of the intermediate data structure.  Thus, it is unclear which is mapped between the first data structure and the intermediate data structure, the item information of the data field, and it is unclear what is the Xpath, is it located in the intermediate data structure.
Claims 29 and 34 recite limitation similar to limitations of claim 24 and are rejected for the same reason.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 recites the method receiving the first data structure from a remote service, associating the first data structure with a profile which provide the mapping, for a reuse of already defined declarative mapping, from the new profile, on the selected profile which already is stored in a profile provider registry or a profile handler repository” is unclear so it can be address here.
The limitation of receiving the first data structure from a remote service, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, “receiving” in the context of this claim encompasses the user manually retrieves a structure document.  
The limitation of associating the first data structure with a profile which provide the mapping, transforming the first data structure using the mapping to the intermediate data structure wherein the mapping maps items in the first data structure to items in the intermediate data structure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “associating” in the context of this claim encompasses the user manually connects items in the first data structure with items in the intermediate data structure, to convert the first data structure into the intermediate data structure. 
 The limitation of providing the intermediate data structure to representation layer for displaying, as drafted, is a process that, under its broadest reasonable interpretation, 
The limitation of transforming the input in the intermediate data structure to the first data structure using the mapping, sending the first data structure to the remote service, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “transforming” and “sending” in the context of this claim encompasses the user manually converts the the intermediate data structure to the first data structure and provides/sends the first data structure to another place.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application.  The claim is not patent eligible.
Claims 26 and 31 recite limitations similar to limitations of claim 21 and are rejected for the same reason.
 Claims 22-23 recites limitation the input is used to modify the content of the first data structure via the intermediate data structure, the profile based on XML or JSON syntax, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, the input in the 
Claims 27-28, and 32-33 recite limitations similar to limitations of claim 22-23 and are rejected for the same reason.
Claims 24-25 recites limitation generating the mapping a data field in the first data structure to an Xpath statement which points to a location in the intermediate data structure (could not consider because it is contradict with limitation in claim 1, see above section), and the mapping for missing data element, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, generating in the context of this claim encompasses the user manually connects the missing data element to provide an associated declarative mapping.
Claims 29-30, and 34-35 recite limitations similar to limitations of claim 24-25 and are rejected for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujii et al. (US 2010/0162095) in view of Worden (US 2003/0149934).
With respect to claim 21, Tsujii discloses a method comprising: 
receiving a first data structure from a remote service
(para.[0002]-[0003],[0042]: web content is in form of XML document, XML document to be processed, fig.11, para.[0064]: xml or web content is from web server transmitting over internet); 
associating the first data structure with a selected profile out of a plurality of profiles that provide a basis for declarative mapping based on a uniform resource locator of an origin of the first data structure
(para.[0010]: multiple definition files for multiple contents, the definition file defines a rule for displaying each of the multiple contents, and fig.6, para.[0049]: the XML document/content (≈ origin of the data structure) is displayed in the block 91, so that the user can create the definition file (≈a selected profile) for the XML document/content, thus the associating the XML document/content with definition file based on the XML document, fig. 4A & para.[0045]: which definition file provides the mapping between XML document (depicting in fig.2) to the table (depicting in fig.3), in header of the definition file, the xmlns:src = http://xmlns.xfytec.com/sample/records which is used to identify location of the data structure for mapping the data structure); 

(fig. 2, and 4A and para.[0032], [0040], [0042]: when the new document to be processed, checking whether the definition file already exists, if it exists then reuse the definition file (or profile), see fig. 2 line 3: the source xml document has name space …/sample/records, see fig.4A line 3: the definition file (or profile) has the name space of source xml document which is …/sample/records, and the name space of destination document which is …/1999/xhtml  based on the name space of source xml document to know the definition file for the source xml document which is …/sample/records, para.[0045]: user also can reuse the definition file that defines the mapping between source tree and destination tree, and edit the mapping, thus the mapping is reused); 
transforming content of the first data structure, using a declarative mapping associated with the selected profile, into an intermediate data structure
(fig. 2 and 3, para.[0017], [0046]: using definition file to map the XML document to the table described in HTML); 
providing the intermediate data structure to a presentation layer of the Web portal
; 
triggering a signal causing a rendering of the intermediate data structure via a portlet of the Web portal to a display
(para.[0047]: graphical user interface for displaying XML document using HTML, see figure 11: the web page 28 as portal which integrates portlets, the content of portlets from web servers and/or search engine); 
transforming captured input from the portlet from the intermediate data structure to the first data structure using the declarative mapping associated with the selected profile
(para.[0037], [0045], [0047], [0052]: the XML document shown in FIG. 2 can be displayed in an HTML tabular format, user edit these values on a display screen using an editing function of HTML unit 50, XML document can be edited in any of these areas, when the user edits content in any of these areas, the source tree (XML document) will be modified accordingly, in fig.5, user can edit the XML document on the screen for student B, score 70 in math instead of 60, the source tree of XML document is changed); and 
sending the first data structure to the remote service
(para.[0003], [0005], [0037], [0041], [0047], [0052]: web content (XML document) from web server, when xml document is .  
Tsujii disclose using a declarative mapping associated with the selected profile to performing the transforming content of the first data structure into an intermediate data structure.  However, Tsujii does not discloses the mapping of each of information items in the first data structure to information items in the intermedia data structure.
Worden discloses teaches the declarative mapping maps information items in the first data structure to information items in the intermediate data structure, wherein the information items in the intermediate data structure have defined attribute names enumerated in the selected profile
(Worden: para.[0030], [0702]-[0705], fig. 33 and 34: the mapping between XML and business information model as the mapping rules, the mapping between a contact in XML to entity Invoice addressee in business information model).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Worden’s teaching into Tsujii’s teaching to provide the mapping between XML logical structures and business information model logical structures, in which the mapping describe how a document in a given XML based language conveys information in a business information model as suggested by Worden (See abstract, para.[0027]).
Claim 22 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Tsujii teaches the captured input is used to modify2 of 8Appln. No. UNASSIGNED Docket No. DE920130150US02_8150-1021Preliminary Amendmentthe content of the first (para.[0045]).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Tsujii teaches the selected profile is based on XML or JSON syntax (para.[0046]).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Tsujii teaches the transforming content of the first data structure is based on mapping a data field of the first data structure to an Xpath statement which points to a location within the intermediate data structure to where the content of the data field of the first data structure has to be loaded (fig.3).  
Claim 25 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Tsujii teaches the Web portal comprises a profile association analyzer adapted to generate an associated declarative mapping in cases where the first data structure is missing data elements  (para.[0048]).  
With respect to claim 26, Tsujii discloses a computing system comprising: 
a processor programmed to initiate executable operations comprising: 
receiving a data structure from a remote service
(para.[0002]-[0003],[0042]: web content is in form of XML document, XML document to be processed, fig.11, para.[0064]: xml or web content is from web server transmitting over internet); 
associating the first data structure with a selected profile out of a plurality of profiles that provide a basis for declarative mapping based on a uniform resource locator of an origin of the first data structure
; 
loading a new profile from outside of a Web portal, wherein the Web portal comprises a profile inheritance analyzer adapted for analyzing the new profile loadable from outside the portal for a reuse of already defined declarative mapping, from the new profile, on the selected profile which already is stored in a profile provider registry or a profile handler repository
(fig. 2, and 4A and para.[0032], [0040], [0042]: when the new document to be processed, checking whether the definition file already exists, if it exists then reuse the definition file (or profile), see fig. 2 line 3: the source xml document has name space …/sample/records, see fig.4A line 3: the definition file (or profile) has the name space of source xml document ; 
transforming content of the first data structure, using a declarative mapping associated with the selected profile, into an intermediate data structure
(fig. 2 and 3, para.[0017], [0046]: using definition file to map the XML document to the table described in HTML);  3 of 8Appln. No. UNASSIGNED Docket No. DE920130150US02_8150-1021 Preliminary Amendment 
providing the intermediate data structure to a presentation layer of the Web portal
(para.[0047], para.[0069]: graphical user interface for displaying XML document using HTML, integrating screen 28 is the Web portal, see figure 5, fig. 11); 
triggering a signal causing a rendering of the intermediate data structure via a portlet of the Web portal to a display
(para.[0047]: graphical user interface for displaying XML document using HTML, see figure 11: the web page 28 as portal which integrates portlets, the content of portlets from web servers and/or search engine); 
transforming captured input from the portlet from the intermediate data structure to the first data structure using the declarative mapping associated with the selected profile
; and 
sending the first data structure to the remote service
(para.[0003], [0005], [0037], [0041], [0047], [0052]: web content (XML document) from web server, when xml document is edited on the screen, the source tree of the XML document is modified). 
Tsujii disclose using a declarative mapping associated with the selected profile to performing the transforming content of the first data structure into an intermediate data structure.  However, Tsujii does not discloses the mapping of each of information items in the first data structure to information items in the intermedia data structure.
Worden discloses teaches the declarative mapping maps information items in the first data structure to information items in the intermediate data structure, wherein the information items in the intermediate data structure have defined attribute names enumerated in the selected profile
(Worden: para.[0030], [0702]-[0705], fig. 33 and 34: the mapping between XML and business information model as the .
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Worden’s teaching into Tsujii’s teaching to provide the mapping between XML logical structures and business information model logical structures, in which the mapping describe how a document in a given XML based language conveys information in a business information model as suggested by Worden (See abstract, para.[0027]).
Claim 27 is rejected for the reasons set forth hereinabove for claim 26 and furthermore Tsujii teaches the captured input is used to modify the content of the first data structure via the intermediate data structure with captured input from the portlet (para.[0045]).  
Claim 28 is rejected for the reasons set forth hereinabove for claim 26 and furthermore Tsujii teaches the selected profile is based on XML or JSON syntax (para.[0046]).  
Claim 29 is rejected for the reasons set forth hereinabove for claim 26 and furthermore Tsujii teaches the transforming content of the first data structure is based on mapping a data field of the first data structure to an Xpath statement which points to a location within the intermediate data structure to where the content of the data field of the first data structure has to be loaded (fig.3).  
Claim 30 is rejected for the reasons set forth hereinabove for claim 26 and furthermore Tsujii teaches the Web portal comprises a profile association analyzer (para.[0048]).  
With respect to claim 31, Tsujii discloses a computer program product comprising a computer readable storage medium having program code stored thereon, wherein the computer readable storage medium is not a transitory, propagating signal per se, the program code executable by a processor to perform a method comprising: 
receiving a first data structure from a remote service
(para.[0002]-[0003],[0042]: web content is in form of XML document, XML document to be processed, fig.11, para.[0064]: xml or web content is from web server transmitting over internet); 
associating the first data structure with a selected profile out of a plurality of profiles that provide a basis for declarative mapping based on a uniform resource locator of an origin of4 of 8Appln. No. UNASSIGNEDDocket No. DE920130150US02_8150-1021 Preliminary Amendmentthe first data structure
(para.[0010]: multiple definition files for multiple contents, the definition file defines a rule for displaying each of the multiple contents, and fig.6, para.[0049]: the XML document/content (≈ origin of the data structure) is displayed in the block 91, so that the user can create the definition file (≈a selected profile) for the XML document/content, thus the associating the XML document/content with definition file based on the XML document, fig. 4A & para.[0045]: which definition file provides the mapping between XML document (depicting in fig.2) to the table (depicting in fig.3), in header of the definition file, the xmlns:src = http://xmlns.xfytec.com/sample/records which is used to identify location of the data structure for mapping the data structure); 
loading a new profile from outside of a Web portal, wherein the Web portal comprises a profile inheritance analyzer adapted for analyzing the new profile loadable from outside the portal for a reuse of already defined declarative mapping, from the new profile, on the selected profile which already is stored in a profile provider registry or a profile handler repository
(fig. 2, and 4A and para.[0032], [0040], [0042]: when the new document to be processed, checking whether the definition file already exists, if it exists then reuse the definition file (or profile), see fig. 2 line 3: the source xml document has name space …/sample/records, see fig.4A line 3: the definition file (or profile) has the name space of source xml document which is …/sample/records, and the name space of destination document which is …/1999/xhtml  based on the name space of source xml document to know the definition file for the source xml document which is …/sample/records, para.[0045]: user also can reuse the definition file that defines the mapping between source tree and destination tree, and edit the mapping, thus the mapping is reused); 
transforming content of the first data structure, using a declarative mapping associated with the selected profile, into an intermediate data structure
(fig. 2 and 3, para.[0017], [0046]: using definition file to map the XML document to the table described in HTML); 

(para.[0047], para.[0069]: graphical user interface for displaying XML document using HTML, integrating screen 28 is the Web portal, see figure 5, fig. 11); 
triggering a signal causing a rendering of the intermediate data structure via a portlet of the Web portal to a display
(para.[0047]: graphical user interface for displaying XML document using HTML, see figure 11: the web page 28 as portal which integrates portlets, the content of portlets from web servers and/or search engine); 
transforming captured input from the portlet from the intermediate data structure to the first data structure using the declarative mapping associated with the selected profile
(para.[0037], [0045], [0047], [0052]: the XML document shown in FIG. 2 can be displayed in an HTML tabular format, user edit these values on a display screen using an editing function of HTML unit 50, XML document can be edited in any of these areas, when the user edits content in any of these areas, the source tree (XML document) will be modified accordingly, in fig.5, user can edit the XML document on the screen for student B, score 70 in math instead of 60, the source tree of XML document is changed); and 
sending the first data structure to the remote service
.  
Tsujii disclose using a declarative mapping associated with the selected profile to performing the transforming content of the first data structure into an intermediate data structure.  However, Tsujii does not discloses the mapping of each of information items in the first data structure to information items in the intermedia data structure.
Worden discloses teaches the declarative mapping maps information items in the first data structure to information items in the intermediate data structure, wherein the information items in the intermediate data structure have defined attribute names enumerated in the selected profile
(Worden: para.[0030], [0702]-[0705], fig. 33 and 34: the mapping between XML and business information model as the mapping rules, the mapping between a contact in XML to entity Invoice addressee in business information model).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Worden’s teaching into Tsujii’s teaching to provide the mapping between XML logical structures and business information model logical structures, in which the mapping describes how a document in a given XML based language conveys information in a business information model as suggested by Worden (See abstract, para.[0027]).
Claim 32 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Tsujii teaches the captured input is used to modify the content of the first data structure via the intermediate data structure with captured input from the portlet (para.[0045]).  
Claim 33 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Tsujii teaches the selected profile is based on XML or JSON syntax (para.[0046]).  
Claim 34 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Tsujii teaches the transforming content of the first data structure is based on mapping a data field of the first data structure to an Xpath statement which points to a location within the intermediate data structure to where the content of the data field of the first data structure has to be loaded (fig.3).  
Claim 35 is rejected for the reasons set forth hereinabove for claim 31 and furthermore Tsujii teaches the Web portal 5 of 8Appln. No. UNASSIGNED Docket No. DE920130150US02_8150-1021 Preliminary Amendment comprises a profile association analyzer adapted to generate an associated declarative mapping in cases where the first data structure is missing data elements  (para.[0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02/26/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162